Citation Nr: 1042623	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lumbosacral strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing loss.

3.  Entitlement an evaluation in excess of 10 percent for 
pseudofolliculitis barbae. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.W.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
from May 2005 and November 2005 rating decisions of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In an 
August 2009 rating decision, the RO increased the Veteran's 
evaluation for pseudofolliculitis barbae from 0 percent to 10 
percent effective as of June 15, 2005, the date of the claim.

The Veteran testified before the undersigned Veterans Law Judge 
in June 2010 at a Travel Board hearing at the above VARO; a 
transcript is of record.  In a September 1, 2010 decision, the 
Board found that new and material evidence had not been submitted 
to reopen the previously denied claim of service connection for a 
lumbosacral strain, that new and material evidence had been 
submitted to reopen the previously denied claim of service 
connection for hearing loss and that the reopened claim must be 
remanded, and that the Veteran was entitled to an evaluation of 
30 percent, and no greater, for pseudofolliculitis barbae.  As 
discussed below, that decision is now vacated.

The issues of service connection for a lumbosacral strain and 
bilateral hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the appellant or his or her 
representative, or on the Board's own motion, when an appellant 
has been denied due process of law or when benefits were allowed 
based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) 
(West 2002 & Supp. 2010); 38 C.F.R. § 20.904 (2010).  In the 
present case, the records from the Veteran's prior claims were 
associated with the claims file after the September 1, 2010 Board 
decision.  Accordingly, in order to prevent prejudice to the 
Veteran, that decision of the Board must be vacated in its 
entirety, and a new decision will be entered as if the September 
1, 2010 decision by that Board had never been issued.     


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied service 
connection for a lumbosacral strain and for bilateral hearing 
loss.  The Veteran did not appeal the decision and it became 
final.

2.  The evidence added to the record since the September 2002 
rating decision bears directly and substantially upon the issue 
of service connection for a lumbosacral strain.  In addition, it 
raises a reasonable possibility of substantiating the claim, and 
is, by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order to 
fairly decide the merits of this issue, warranting reopening of 
the previously denied claim.

3.  The evidence added to the record since the September 2002 
rating decision bears directly and substantially upon the issue 
of service connection for bilateral hearing loss.  In addition, 
it raises a reasonable possibility of substantiating the claim, 
and is, by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order to 
fairly decide the merits of this issue, warranting reopening of 
the previously denied claim.

4.  Giving the benefit of the doubt to the Veteran, his 
pseudofolliculitis barbae is characterized by the use of systemic 
therapy such as corticosteroids for a total duration of six weeks 
or more, but not constantly, during the past 12 month period.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the September 2002 decision, wherein 
the Board denied service connection for a lumbosacral strain, is 
new and material; thus, the claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 
20.1103 (2010).

2.  Evidence submitted since the September 2002 decision, wherein 
the Board denied service connection for bilateral hearing loss, 
is new and material; thus, the claim may be reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.1103

3.  The criteria for an evaluation of 30 percent, and no greater, 
for pseudofolliculitis barbae have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, Diagnostic Codes 
(DCs) 7899-7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

In June 2004 and July 2005 VA sent the Veteran letters informing 
him of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letters informed the Veteran that VA would assist him 
in obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the May 2005 and November 2005 rating 
decisions, March 2007 SOC, and August 2009 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him with 
additional periods to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the April 2006  letter which VA sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and VA must notify the claimant of the evidence and information 
that is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Such notice was 
provided in the April 2006 letter to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim.  Kightly v. Brown, 6 Vet. 
App. 200 (1994).  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals 
for Veterans Claims held the Board must first determine whether 
the appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to evaluate 
the merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002 & Supp. 2010).  If the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. 
West, 12 Vet. App. 498, 253 (1999) (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Citing 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit has stated that competent medical evidence is not 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis or organic diseases of the nervous 
system, i.e. sensorineural hearing loss, become manifest to a 
degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.307, 3.309(a) (2010).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.
  
With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A September 2002 rating 
decision denied service connection for a lumbosacral strain and 
bilateral hearing loss.  The Veteran did not appeal that rating 
action, and it therefore became final.  In June 2004 the Veteran 
filed a request to reopen his claim.



A.  New and Material Evidence for a Lumbosacral Strain

Summarizing the evidence of record at the time of the September 
2002 rating decision, the Veteran's service treatment records 
(STRs) show that the spine and musculoskeletal system were found 
to be normal at his December 1977 intake examination.  The 
Veteran indicated on a December 1977 medical history report that 
he had never had recurrent back pain.  At January 1979 treatment 
the Veteran complained of right sided low back pain that had 
persisted for two weeks.  The pain radiated from the right 
sacroiliac area and occurred when sitting on his bed, and it was 
relieved with muscle relaxants.   

The STRs further show that the Veteran complained of a low back 
muscle spasm in October 1979 and was prescribed medication.   In 
November 1979 the Veteran complained of pain in his low back 
around the right waist area.  There was noted to be a past 
history of injury and there was some radiation up the back.  The 
Veteran complained of pain at March 1980 treatment that increased 
with trunk flexion and did not radiate.  At July 1980 treatment 
the Veteran complained of lumbar back pain.  He had pain with 
movement and heavy lifting.  X-rays of the thoracic spine were 
normal, and the radiology report noted that since entering 
service that Veteran had had recurrent pain with heavy lifting.  
The Veteran indicated on an August 1980 medical history report 
that he had a history of recurrent back pain.  At a December 1980 
physical examination the Veteran's spine was found to be normal.

At an April 1981 VA examination the Veteran, range of motion of 
the thoracolumbar spine was 90 degrees forward flexion, 50 
degrees lateral flexion, and 50 degrees rotation.  On examination 
there was no spasm or tenderness.  X-rays of the lumbosacral 
spine were normal.

April 1984 VA records indicate that the Veteran requested 
treatment for his back.  July 1984 X-rays of the lumbar spine 
from VA treatment showed straightening and narrowing at L5-S1.  
He complained of a low back ache with prolonged standing.  On 
examination there was no spasm but there was tenderness at the 
midline.  At September 1984 VA treatment there was no spasm or 
tenderness and normal range of motion without pain.  At January 
1986 VA treatment the Veteran's spine was tender to palpation and 
he was noted to have lower back and neck pain.

Regarding the evidence of record submitted in conjunction with 
the Veteran's request to reopen his claim, treatment records from 
the Veteran's reserve service show that in September 1984 he 
indicated having never had recurrent back pain.  On examination, 
his spine was found to be normal.  

June 2004 VA treatment records indicate that the Veteran was 
diagnosed with a herniated disc in his low back in 1987 or 1988.  
He had had a blunt injury while lifting mail in his job at the 
Post Office.  Prior to that he had a muscle strain from changing 
tires in the military.  The Veteran had seen a chiropractor and 
had traction treatment.  His back was aggravated by exertion and 
bending forward.  The pain radiated anteriorly to the left leg 
and was relieved with rest.  

At June 2005 VA treatment it was noted that X-rays showed 
degenerative joint disease in the low back.  August 2005 VA 
treatment notes indicate that the Veteran first injured his back 
while changing a tire on a two ton truck while serving in the 
Army in the late 1970s and then injured it again working at the 
Post Office.  The Veteran reported in August 2005 that he had had 
back pain for 15 years.  He was taking medication with moderate 
relief and used heating pads when the pain was severe.  February 
2007 VA treatment notes indicate that the Veteran had chronic low 
back pain with lower lumbar degenerative joint disease.  The 
Veteran complained of back pain at October 2007 VA treatment 
after falling off of a chair he was standing on.  The Veteran was 
told that he needed two days to recover before going back to work 
and that he should take medication and use a heating pad.

The Veteran testified at an August 2008 Decision Review Officer 
(DRO) hearing that he was originally treated for his low back at 
Fort Polk.  He indicated that he had had ongoing problems and 
that he had been treated on and off beginning in 1995.  At the 
June 2010 hearing the Veteran testified that during his active 
service he strained his back changing a tire on a "deuce and a 
half" truck.  He further testified that he went to sick call, 
where he was told that he had strained his back, was given a 
muscle relaxer, and was told to stay in his bunk for three days.  
During his service he did not receive any further treatment for 
his back.  The Veteran indicated that he was to receive physical 
therapy for his back in 1983 in Queens but since it was far from 
where he was living and his back was not really affecting him at 
that time he did not go.  He also testified that he said that he 
did not have any back problems during his reserve service because 
he wanted to get the job.  The Veteran also indicated that his 
back was not really bothering him until he reinjured it while 
working at the Post Office around 1986 while lifting heavy boxes.

The Board finds that the evidence received since the September 
2002 denial of the claim is relevant to and probative of the 
issue as to whether the Veteran has a service-connected 
lumbosacral strain.  Taking this evidence as credible, for the 
sole purpose of the request to reopen, it is found that it must 
be considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  Where there is such evidence, "[t]his 
does not mean that the claim will always be allowed, just that 
the case will be reopened and the new evidence considered in the 
context of all other evidence for a new determination of the 
issues."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

B.  New and Material Evidence for Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).  Even if disabling 
loss is not demonstrated at separation, a veteran may establish 
service connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence 
showing the Veteran had bilateral hearing loss during service is 
not fatal to his claim for service connection.  The laws and 
regulations do not strictly require in-service complaint of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, the Court of Appeals for Veterans Claims has held where 
there is no evidence of the veteran's claimed hearing disability 
until many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship between 
the veteran's in service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an injury 
in service . . . ."  Hensley, supra, (quoting Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical 
question is whether the veteran has current hearing loss 
disability which is causally related to service.

Summarizing the evidence of record at the time of the September 
2002 rating decision, the STRs show that in July 1978 the Veteran 
had decreased hearing in his left ear, and in April 1979 the 
Veteran was noted to have profound sensorineural hearing loss in 
the left ear.  Audiological results, in pure tone thresholds at 
mask level, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
55
45
40
55

The Veteran was placed on a profile prohibiting exposure to noise 
exceeding 85 decibels.  In May 1979 the Veteran complained of 
difficulty hearing in noisy environments, and he was concerned 
about sustaining hearing loss in his right ear.  An audiologist 
felt that the Veteran's fears were justified and recommended that 
he be removed from an environment with a lot of noise.  At 
October 1979 treatment the Veteran was noted to have a history of 
hearing loss since 1975.

The STRs further show that Veteran indicated on an August 1980 
medical history report that he had a history of hearing loss.  A 
physician indicated that he had hearing loss in the left ear.  On 
a December 1980 audiological evaluation, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
65
65
65
85
75

It was noted that the Veteran had hearing loss in the left ear at 
the time of enlistment.

Regarding the evidence of record submitted in conjunction with 
the Veteran's request to reopen his claim, he indicated on his 
September 1984 medical history report for reserve service that he 
had had hearing loss.  On the audiological evaluation in 
September 1984, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
55
60
55
55
55

At June 2004 VA primary care the Veteran was noted to have left 
ear hearing loss that was noticed in 1979.  The Veteran had a VA 
audiology examination in August 2004.  He complained of left 
sided hearing loss for the past 26 years.  Test results indicated 
normal hearing and middle ear function in the right ear and 
profound sensorineural hearing loss in the left ear with normal 
middle ear compliance, an absence of acoustic ear reflexes, and 
negative pure tone Stenger testing.  No opinion was offered as to 
the etiology of the hearing loss.

In September 2005 the Veteran had a VA otolaryngology evaluation 
due to asymmetric hearing loss since 1978.  The hearing in the 
left ear had been gradually decreasing since then.  An MRI was 
normal.

At the August 2008 DRO hearing, the Veteran testified that he 
first noticed the left ear hearing loss when he was at Fort Polk.  
He indicated that he was tested and told that he had hearing 
loss.  The Veteran testified at the June 2010 hearing that he was 
exposed to noise from generators during his service for about 18 
months and that hearing protection was not used.  He further 
testified that he had to stop working in his job as a debt 
collector because of difficulty hearing.  Ms. W testified that 
the Veteran often has to ask people to repeat themselves and that 
he watched television with the volume turned up.

The Board finds that the evidence received since the September 
2002 denial of the claim is relevant to and probative of the 
issue as to whether the Veteran has a service-connected 
lumbosacral strain.  Taking this evidence as credible, for the 
sole purpose of the request to reopen, it is found that it must 
be considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  Where there is such evidence, "[t]his 
does not mean that the claim will always be allowed, just that 
the case will be reopened and the new evidence considered in the 
context of all other evidence for a new determination of the 
issues."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

C.  Entitlement to an Increased Evaluation for Pseudofolliculitis 
Barbae

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran currently has a 10 percent evaluation for his 
pseudofolliculitis barbae.  In an August 2009 rating decision, 
the RO assigned the 10 percent evaluation under Diagnostic Code 
7899-7800.  Diagnostic Code 7800 provides ratings for 
disfigurement of the head, face, or neck.  Note (1) to Diagnostic 
Code 7800 provides that the 8 characteristics of disfigurement, 
for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest 
part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square 
inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent disabling.  
A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement, is 
rated 80 percent disabling. 

Also relevant is Note (3), which provides that un-retouched color 
photographs are to be taken into consideration when rating under 
these criteria.  Note (5) provides that the characteristic(s) of 
disfigurement may be caused by one scar or by multiple scars; the 
characteristic(s) required to assign a particular evaluation need 
not be caused by a single scar in order to assign that 
evaluation.  38 C.F.R. § 4.118.

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent 
evaluation is warranted when there is at least 5 percent, but 
less than 20 percent of the entire body involved, or; at least 5 
percent, but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than 6 weeks during the past 12 month period.  A 30 percent 
evaluation requires 20 to 40 percent of the entire body involved 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required for a total duration of 6 weeks or more, but not 
constantly, during the past 12 month period.  A 60 percent 
evaluation requires more than 40 percent of the entire body 
involved or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12 month period.  See 38 C.F.R. 4.118 (2009).

The Board notes that Diagnostic Code 7800 was amended on October 
23, 2008, during the pendency of this claim.  The relevant change 
for this claim was the addition of Note (5).  38 C.F.R. § 4.118, 
DC 7800 (2009), DC 7800 (2007).  Generally, in a claim for an 
increased rating, where the rating criteria are amended during 
the course of an appeal, the Board considers both the former and 
current schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be made 
effective before the effective date of the change. See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 
2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Reviewing the evidence of record, March 2005 VA treatment records 
indicate that the Veteran had had a rash on his back for four to 
five months.  The Veteran had a VA examination for skin diseases 
in August 2005.  He reported that he develops irritated bumps if 
he shaves every day.  The Veteran indicated that he was not using 
treatment at that time and he managed his pseudofolliculitis 
barbae with the avoidance of close shaves.  On examination there 
were 15 to 20 firm hyper-pigmented papules distributed within the 
beard area, predominantly at the chin and neck.  The Veteran was 
diagnosed with pseudofolliculitis barbae.  

November 2005 VA dermatology treatment notes indicate that the 
Veteran complained of acne breakouts that had been going on since 
adolescence.  On examination the mid-chest and upper back had 
papulopustules and nodules.  The Veteran was prescribed 
Doxycycline, Clindamycin, and an acne wash.  

At an August 2006 VA examination for skin diseases, the Veteran 
again reported that he was not using treatment, and he managed 
his condition with the avoidance of close shaves.  He complained 
of recurrent breakouts on the chest and back that were itchy and 
left dark marks.  It was noted that in the past the Veteran had 
used topical treatments, possibly steroids, for his face.  He had 
also used numerous antibiotics, but had not used either treatment 
in the past 12 months.  On examination there were hyper-pigmented 
papules on the beard and superficial pustules, which were 
approximately five percent of the body surface area and 45 
percent of the exposed face and neck.  There were also two hyper-
pigmented macules and pustules on the chest and back involving 30 
percent of the body surface area.  The examiner diagnosed the 
Veteran with pseudofolliculitis barbae and acne/folliculitis.  
 
The Veteran testified at the DRO hearing in August 2008 that his 
pseudofolliculitis barbae causes pain during flare-ups that he 
rated as a 10 out of 10.  He was only able to shave every four 
days and the flare-ups took six days to clear up.

In February 2009 the Veteran had a VA examination for his skin.  
The Veteran indicated that he sometimes used over the counter 
hydrocortisone cream.  He had last used the cream a month before, 
and sometimes it made his condition worse.  The Veteran had not 
had treatment in the prior 12 months.  Less than five percent of 
his head, face and neck and less than five percent of his total 
body area were affected.  There were a few hyper-pigmented 
papules in the beard area without pustular.  

The Veteran testified at the June 2010 hearing that oral 
medications had not helped and that he used a corticosteroid 
cream.  He stated that he did not use the cream everyday because 
of its medicinal smell, and he indicated that it did not help 
that much.  Ms. W testified that the Veteran continuously had 
problems due to pseudofolliculitis barbae.

The Board notes that the August 2006 VA examiner found that 45 
percent of the exposed face and neck and 30 percent of the body 
surface area were affected.  This would qualify the Veteran for a 
30 percent evaluation because 20 to 40 percent of the entire body 
was affected.  He did not qualify for a 60 percent evaluation, 
the next highest available, because he did not have more than 40 
percent of the entire body or more than 40 percent of all exposed 
areas affected.  Furthermore, the record did not show constant or 
near-constant systemic therapy such as corticosteroids or other 
immune suppressive drugs to treat the pseudofolliculitis barbae 
in the past 12 month period.  38 C.F.R. § 4.118, DC 7806.

The February 2009 VA examiner found that less than five percent 
of the exposed areas and total body areas were affected.  Based 
on this, the Veteran would not qualify for a 30 percent 
evaluation.  See 38 C.F.R. § 4.118, DC 7806.  However, the 
Veteran indicated some usage of hydrocortisone cream that he had 
not used for the prior month.  It is not clear whether he used it 
for at least six weeks in the prior 12 months, as is required for 
a 30 percent evaluation.  See id.  The Veteran testified that he 
did not use creams more often because of their odor.  

The Board finds that the evidence is in relative equipoise for 
whether the Veteran qualifies for an evaluation in excess of 10 
percent for pseudofolliculitis barbae.  Therefore, giving the 
benefit of doubt to the Veteran, the Board finds that he 
qualifies for an evaluation of 30 percent evaluation, and no 
greater, for pseudofolliculitis barbae under Diagnostic Code 
7806.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  He cannot 
qualify for a 50 percent evaluation, the next highest available 
under Diagnostic Code 7800, at any time during the claims period 
because the record does not show visible or palpable tissue loss 
and either gross distortion or asymmetry of two features of 
paired sets of features or four or five characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2009), DC 7800 
(2007).

In light of the holding in Hart, supra, the Board has considered 
whether the Veteran is entitled to "staged" ratings for his 
service-connected pseudofolliculitis barbae, as the Court 
indicated can be done in this type of case.  Based upon the 
record, we find that at no time during the claims period has the 
disability on appeal been more disabling than as currently rated 
under the present decision of the Board. 

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
the disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Therefore, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.


ORDER

The September 1, 2010 decision of the Board is vacated.

New and material evidence having been submitted, the Veteran's 
claim for service connection for a lumbosacral strain is reopened 
and, to that extent only, the claim is granted.

New and material evidence having been submitted, the Veteran's 
claim for service connection for bilateral hearing loss is 
reopened and, to that extent only, the claim is granted.

An evaluation of 30 percent, and no greater, for 
pseudofolliculitis barbae, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.




REMAND

Regarding the duty to assist, the RO did not afford the Veteran a 
VA examination for his lumbosacral strain or bilateral hearing 
loss.  In this regard, the duty to assist requires that in 
deciding whether a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(c)(4) (2010).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In the present case, the STRs show that the Veteran had several 
complaints of back pain during his active service.  August 2005 
VA treatment notes indicate that the Veteran first injured his 
back while changing a tire on a two ton truck while serving in 
the Army in the late 1970s and then injured it again working at 
the Post Office.  The evidence is not sufficient to resolve the 
claims on appeal, however, because a nexus opinion based upon 
thorough review of the history has not been secured.  Therefore, 
in view of the remand from the Court, the Board finds that the 
evidence of record triggers the necessity of examinations under 
38 C.F.R. § 3.159(c) and McLendon.  

As to the claim of service connection for bilateral hearing loss, 
the Board believes that an examination is needed in order to 
decide the claim.  Specifically, audiology results must be 
obtained, and an opinion is needed in order to ascertain whether 
there is a nexus between his currently diagnosed hearing loss and 
his active service.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient 
information, and, if necessary, signed 
authorization, to enable the RO to obtain any 
additional evidence not of record which pertains to 
the claim for service connection for a lumbosacral 
strain and bilateral hearing loss.  The RO should 
also invite the Veteran to submit all pertinent 
evidence in his possession, and explain the type of 
evidence that is his ultimate responsibility to 
submit.

2.  Afford the Veteran an examination for a 
lumbosacral strain.  The claims folder, to 
include the service treatment records of 
record, must be made available to the 
examiner for review in conjunction with the 
examination, and the examiner must indicate 
in the examination report that the claims 
folder was so reviewed.

a.  All appropriate tests and studies and/or 
consultation(s) should be accomplished (with 
all findings made available to the examiner 
prior to the completion of his or her report), 
and all clinical findings should be reported in 
detail.

b.  The examiner should specifically state 
whether the Veteran's lumbosacral strain or 
other diagnosed low back disorder is at least 
as likely as not (i.e., to at least a 50-50 
degree of probability) causally or 
etiologically related to his active service, or 
whether such a causal or etiological 
relationship is unlikely (i.e., less than a 50 
percent probability), with the rationale for 
any such conclusion set out in the report.

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.
	
3.  Afford the Veteran an examination for 
bilateral hearing loss.  The claims folder, 
to include the service treatment records of 
record, must be made available to the 
examiner for review in conjunction with the 
examination, and the examiner must indicate 
in the examination report that the claims 
folder was so reviewed.

a.  All appropriate tests and studies and/or 
consultation(s) should be accomplished (with 
all findings made available to the examiner 
prior to the completion of his or her report), 
and all clinical findings should be reported in 
detail.

b.  The examiner should specifically state 
whether the Veteran's hearing loss is at least 
as likely as not (i.e., to at least a 50-50 
degree of probability) causally or 
etiologically related to his active service, or 
whether such a causal or etiological 
relationship is unlikely (i.e., less than a 50 
percent probability), with the rationale for 
any such conclusion set out in the report.

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

4.  Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for a 
lumbosacral strain and bilateral hearing loss.  If 
the benefits sought on appeal remain denied, the 
Veteran and his representative should be provided 
with a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


